Title: To Thomas Jefferson from Philip Schuyler, 22 August 1790
From: Schuyler, Philip
To: Jefferson, Thomas



Sir
Albany August 22d. 1790.

Being on the point of embarking for this place, when I was honored with your note, of the 14th: inst:, and much engaged, I neglected to send you all the memorandums, I had made when perusing your report.
The novelty of the Subject, the ingenuity Evinced in its discussion, the pleasure it afforded, added to a sence of duty, induced me to examine the principles, and make the calculations. The former appeared to me demonstratively Just, the latter thro error of the press, or mistake in Notation, I found somewhat incorrect, but in so trifling a degree that I should neither have noticed or mentioned them to you If I had not been perswaded that perfection is your aim, as far as it is attainable, in whatever you offer to the public.
The length of a Pendulum, which shall vibrate Seconds in the latitude of 45 degrees, and the Rod thence deduced, as a Standard of measure, being 58.72368 inches, English, this Rod divided into five equal parts to be called feet, each foot will then be 11.744736 Inches English, which Cubed, will produce 1620.05506862 (the Cubic inches English, in the Standard foot,) now as 1000. ounces averdupoise, of pure rain water, will Exactly fill a Cubic foot English, or 1728 Cubic inches English, and as the Standard foot contains, only 1620.05506862 Cubic Inches English, it is evident, that if the water, which will exactly fill this Cube, be divided into 1000 Equal parts, Each of the parts, will be less in bulk, and consequently less in weight, than the former, in the ratio of 1728. to 1620.05506862, therefore, we shall have as 1728 (the Cubic inches English in a Cubic foot English) to 1620.05506862 (The Cubic Inches English in the New Standard Cubic foot) so is 437.5 (The grains Troy in an ounce averdupoise) to 410.17019243  the grains Troy, in the new or Standard Ounce, 11/12ths of which, is the pure Silver in the Unit, or dollar, that is 375.989343 Grains Troy, and hence the Expression of the Unit, or dollar, when the Avoirdupoise ounce shall consist of only 18 penny weights, or 432 Grains Troy, will be found by the following proportion, as 437.5, to 432. so 375.989343, to 371.2626277 the Expression of the pure Silver in the Unit.
If my Calculation be founded, then the report will require the following amendments.


page
 37.
Line
  9th:
dele
 376.02985
Substitute
 375.989343



18th:
ditto
 371.30261
ditto
 371.2626277


page
 41.
line
  6th.
ditto
1620.23
ditto
1620.0550686


do.
 42.
last line
 
ditto
 376.02985
ditto
 375.989343


do.
 43.
line 2d.
 
ditto
    .38985
ditto
    .349343


And lest the English foot, Inch &c. Should be taken for the Standard foot, Inch &c. Perhaps the following amendments might also be proper.

Page 40. line 2d: Page 41. last line before “foot” insert Standard
do. 40. 20th. between “100” and “feet” insert Standard
do. 41. line 5th: and 15th. page 42. line 5th and 6th. and page 43 line 5th. before “Cubic” insert Standard
do. 41. line 6th: before “Bushel” insert Standard
do. 42. do. 3d: 6th: and 18th: and Page 43 line 5th. dele “an” Substitute a Standard
do. 42 7th. dele “the” Substitute this

Your observation, page 40. that, “It may be better generally to retain the name of the nearest present measure,” has led me to enquire, if it was not possible to find Standards for measures, weights, and Coins, which while unchangeable in their nature, should be of such determined length, Capacity, and Weight, as that the New or Standard Unit in each may not only retain the name, but as often as may be, coincide in length, Capacity and Weight, with those now in use within the united States, and that where they do not so coincide, the proportional numbers, for converting the expression of the one, into that of the other, may be composed altogether of pure Integral numbers, or pure terminated decimals; probably this may be affected, in a great degree, by means of your Standard Rod of 58.72368 Inches English, for if it be increased, by some Equal part of its own length, it will still be an invariable, unchangeable Standard.
Let us then increase the Rod, by one forty sixth part of its own length, and it will become 60.0002817 Inches English, and as the fraction above 60. is so extremely small, that it may safely be rejected, in all the computations which are the subject of your report, let us state the length of the Standard, at 60 Inches English, let it be divided into five Equal parts, let each part be called a Standard foot, which will be the same, as an English foot, let the Standard foot be divided into 10 Standard Inches, each standard inch will then be Equal to 1.2 Inches English, and then we may have the following Series as in your report,

A point.
10 points a Line
10. Lines an Inch
10. Inches a Standard foot
10. Feet, a Decad
10. Decads, a Rood
10. Roods, a Furlong
10. Furlongs, a Mile

Then the Standard Mile will consist of 1. Mile 3. Quarter 1. furlong 32 Yards and 44/100 English, and the former will be to the latter as 10000. to 5280.
Superficial Measure.
Superficial Measures have been Estimated, and so may continue to be, in Squares of the measure of length (A) Except in the Case of Lands, which have been Estimated by Squares called Roods and Acres.
Let the chain be of 100 links, each link of 6 Inches and 6 lines Standard, then the chain will be 66. Standard feet, but 66 Standard feet are the same as 66 English feet, hence the Standard chain, will be the same as Gunters chain. Each link 6.6. Standard Inches, is equal to 7.92 English Inches, which is the length of a link in Gunters chain, hence the area of a Survey, whether made by the Standard, or Gunters chain, may be computed in the manner now in use, and the Areas will coincide, and be expressed, as now, in Acres, Roods &c.

Measure of Capacity.
Let the measure of Capacity, be the Standard Cubic foot, to be called a Standard Bushel. It will contain 1000. Standard Cubic Inches, be very nearly ⅕. less than the Winchester Bushel, of 8 Gallons Corn measure English, and 11/4 Standard Bushel will be only, 8 Cubic Standard Inches more, than the Winchester bushel, and then we may have the following Series as in your report.
A Metre, the least measure which will be of a Cubic Standard Inch

10. Metres, a Demi-pint.
10. Demi-pints a Pottle
10. Pottles, a Standard Bushel (B.)
10. Bushels, a Standard Quarter (C.)
10. Quarters, a Last or double Ton

The measures for use being four Sided, and the Sides and bottoms rectangular, the Standard bushel will be a Standard Cubic foot.
The Pottle 5 Standard Inches square, and four deep.
The Demi-pint 2 Standard Inches square, and 2 ½ deep, hence any person, with a Standard foot Rule, divided into Standard Inches, may readily determine if his measures of capacity be true or otherwise.
Weights
Let the weight of a Standard Cubic Inch of rain water, or the thousandth part, of a Standard Cubic foot, be called a Standard ounce, then this ounce will be precisely of the same weight, as the avoirdupoise ounce, now in use, and then we may have the following Series as in the report.

A Mite, the least Nominal weight
10. Mites, a minim or demi-grain
10. Minims, a Carat
10. Carats, a double Scruple
10. double Scruples, an Ounce (D)
10. Ounces, a pound (E)
10. Pounds a Stone. (F)
10. Stone a Kental (G)
10. Kentals a hogshead (H)

Coins
Let the money Unit be a dollar, and let its weight be Equal to a Standard Cubic Inch of rain water, that is equal to an avoirdu  poise Ounce, or 437.5 grains troy. Now the pure Silver in a dollar, was by the Act of the late congress of the 8th. of August 1786. to be 375.64 Grains Troy, and 34.15 grains Troy of alloy, making together 409.79. Grains Troy. If then the standard dollar be of 437.5 Grains, there must be more Alloy, and as this encrease of Alloy is of some value, there must consequently be an equivalent value of the Silver less, in the Standard dollar, than in the dollar of 1786; Supposing the Alloy to be worth about 11. Cents ⅌r. pound Avoirdupoise, the Encrease of Alloy will be equal to very nearly 8.64 grains, or 64/100 th of a grain Troy of Silver, equal in value to 1 7/10 mill, and this deducted from 375.64 grains troy the weight of the Silver in the dollar of 1786; there will remain the weight of the Silver in the Standard dollar Equal to 375. Grains Troy, the difference between this, and 437.5 Grains, is the Alloy, for the Standard dollar, and is 62.5 grains Troy, or 1/7 part of the whole, hence the Standard Dollar will consist of 6 parts pure Silver, and one part Alloy, and now we may have the following Series.

A Mite, the least Weight Equal to 0.04375. Grains Troy


10.
Mites, a Minim, or demi-grain, or
   0.4375
ditto  


10.
Minims, a Carat, or
   4.375 
ditto  


10.
Carats, a double Scruple, or
  43.75.  
ditto  


10.
double Scruples, an Ounce, or
 437.5   
 ditto 
   
   (I)




10.
Ounces, a Pound or
4375.    
ditto  


If the Sides
   
   (A)

 of a Superficies be given, in entire Standard feet, the Area will be the same, and Expressed in like manner, as if the Sides had been given in English feet.
If the sides of a Superficies be given in Standard feet and Inches, Lines, and Points, the feet in the product, will be indifferently Either Standard, or English feet, and the decimal parts of the product, will consist of Standard Inches, lines, and points, which may be converted into English Inches, Quarters &c., by the usual mode of Converting decimal, to Vulgar Fractions.
If the Sides of a Superficies be given in Standard Inches, Lines, and points, the product will be Standard, and will be to the English as 100. to 144.
The Standard Bushell will be to the
   
   (B)

 Winchester bushell as 17280. to 21504.

The Standard quarter will be only 64 Cubic
   
   (C)

 Standard Inches, or 64 Metres, more than the English quarter, of 8 Winchester bushels, the Standard Quarter is, to the English Quarter, as 17280. to 21504.
The Standard Ounce, is of Equal weight with the
   
   (D)

 averdupoise ounce, and also of a Standard Cubic Inch of rain water, and also of a Metre of rain water.
The Standard Pound is equal to ⅝th. of an Averdupoise Pound,
   
   (E)

 also Equal to a Standard demi-pint of rain water. The Standard pound, is to the averdupoise pound, as 10. to 16.
The Standard Stone,
   
   (F

) is Equal to 6 ¼ pounds averdupoise, also Equal to a Standard pottle of rain water.
The Standard Kental is Equal
   
   (G)

 to 62.5 Pounds Averdupoise, also equal to a Standard or english Cubic foot of rain water, and Equal to a Standard bushel of rain water.
The Standard Hogshead is Equal to 625.
   
   (H)

 Pounds Averdupoise, also equal to 10. Cubic Standard feet, also Equal to 10. Standard Bushels of rain water in weight.
The Standard ounce, is equal to the
   
   (I)

 Averdupoise ounce, also equal to a Cubic Inch of water, also equal to a Metre of rain water.
From this coincidence, between Weights,
   
   (K)

 and Measures of Capacity, it is Evident that Either, might be applied as a Substitute for the other.
Thus if I wanted to weigh, a Kental of Wool, and have no Standard weights, but have a standard bushel, place the empty bushel in one scale, counterpoise it by something in the other, then fill the bushel with water and Counterpoise the whole by Wool on the other Scale,—and so of the others.
No Standard, other than that which is derived from yours, has hitherto occurred to me, that will combine an equal number of advantages; should I discover any, I will with great pleasure communicate it. If what I have detailed on the Subject can be improved to any public advantage you are perfectly at liberty to make what use of it you may think proper. I have the Honor to be Sir With much respect Your Obedient Servt.,

Ph: Schuyler

